UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1527



STEVEN E. LANG,

                                              Plaintiff - Appellant,

          versus


NORDSTROM, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1175-A)


Submitted:   September 18, 2001           Decided:   October 22, 2001


Before WILKINS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Lang, Appellant Pro Se.      Stephen William Robinson,
MCGUIREWOODS, L.L.P., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven E. Lang appeals from the district court’s order grant-

ing summary judgment for Defendant in Lang’s action under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C.A. §§ 201 - 219 (West 1998

& Supp. 2001). The district court denied relief for reasons stated

from the bench and because Lang’s action was barred by the appli-

cable statute of limitations.    Because Lang fails to challenge in

his informal appellate brief the district court’s finding that his

action was time-barred, this issue is not preserved for review.

See 4th Cir. Local R. 34(b).    Accordingly, we affirm the district

court’s order granting summary judgment on the ground that Lang

filed the action outside the limitations period.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2